RECEIVED

JUL 1 8 2018 UNITED STATES DISTRICT COURT
sca TNY @ MOORE, CLERK WESTERN DISTRICT OF LOUISIANA
VERN OISTHICT GF LOUISIA ALEXANDRIA DIVISION
JIMMY JAMES MACK, CIVIL ACTION NO. 1:19-CV-529-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (Doc. 1) is hereby DISMISSED for lack of jurisdiction WITH PREJUDICE as
to the jurisdictional issue, and WITHOUT PREJUDICE as to the merits of
Petitioner’s claim.

v=
wi DONE AND SIGNED at Alexandria, Louisiana, this / 7 day of

/ _, 2019.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

   

 
